Title: From Thomas Jefferson to André Thouin, 29 April 1808
From: Jefferson, Thomas
To: Thouin, André


                  
                     Dear Sir 
                     
                     Washington Apr. 29. 08.
                  
                  Your letter of the 11th. of May last by mr. Godon came safely to hand together with your essay on the Methodical division of rural economy for which I return you my thanks. the great views there presented of this interesting field of science are well worthy of one whose time & great talents for that science have been so much devoted to it’s improvement. you mention the having written to me a year and a half before on the subject of my description of a mould-board, by duplicate & triplicate, no one of which I assure you, ever came to my hands, nor a single line from you till that by mr. Godon. my esteem for your virtues & talents, and the recollection of attentions recieved from you at the Jardin royale while I was in Paris, were pledges that I should have been incapable of omitting to acknolege the reciept of your letter.
                  With respect to my method of forming the Mould-board so as to give the least resistance, the society of agriculture & yourself have given to it more importance than it had occupied in my own eye. your translation and communication of it cannot but have been flattering to me. since the first form used, I have made a small alteration in the form of the toe of the Mould-board, which, while it preserves the principle untouched enables us to shorten the ploughshare six or eight inches, which is preferred by the Agriculturists here to the first form. I inclose you a description of this alteration; and, as the opportunity is favorable, I send you also a small box containing a model, which will be carried by the bearer of this letter to Paris. proposing at the close of my present term (March 1809) to retire altogether from public affairs, and to indulge myself in those pursuits more delightful to me, I may then perhaps become of some use to the Agricultural society who have conferred on me the honor of membership, pretending however not to be an adept, but only a zealous Amateur in the objects of the society. I salute you with great esteem and respect.
                  
                     Th: Jefferson 
                     
                  
               